ORDER
PER CURIAM.
The defendant, Javon Marsh, appeals the judgment entered by the Circuit Court of the City of St. Louis following his conviction by a jury of one count of first-degree murder in violation of section 565.020 RSMo. (2000), one count of first-degree robbery in violation of section 569.020, and two counts of armed criminal action in violation of section 571.015. The trial court sentenced the defendant to life in prison without parole on the count of first-degree murder and to concurrent terms of 20 years on each of the three other counts. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b).